DETAILED ACTION
  
1. This communication is in response to the amendment filed on 02/01/2022.  The present application is being examined under the AIA  first to invent provisions. The Applicant’s argument is convincing, and  a new non-final is made.

 2. Status of the claims:    
        Claims 1, 5-6, 11, and 16 are amended.
        Claims 22-23 new.
        Claims 1-23 are pending.

Response to Argument
3. Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.

A,  Applicant argues explicitly that:    

      " The cited references do not disclose or suggest, at a service classifier executing on a host computer, (1) identifying, for a data message, a service chain including multiple services to perform on the data message, and (2) identifying, for each service in the identified service chain, a service container executing on the host computer for performing the service. The Office Action cites to paragraphs 7-8 and 29-30 of Rajan which describe data classifiers that identify service function chain (SFC) identifiers (IDs) and metadata and data forwarders that use the SFC IDs and metadata to select next-hop network functions. Office Action, pages 2-3. However, Rajan merely discloses a data communication system 100 that includes one type of component, i.e., a data classifier 130, to identify SFC IDs for packets, and another type of component, i.e., a data forwarder 140, to select next-hop network functions 150. See, e.g., Figure 1 of Rajan. There is no discussion in any of Rajan regarding a single component that (1) identifies a service chain for a data message and (2) identifies service containers for each service in the service chain. Moreover, Rajan merely discloses that the data classifiers and data forwarders are part of a data communication system. Rajan does not disclose a single service classifier executing on a single host computer that performs the operations, "  as recited in claims 1, 11,  and 21 (Remarks, pages 9-11).

In response to A, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Rajan and a new cited reference teaches  the amended claim limitations.  First a new art is cited to address the amended  limitation of “a single service classifier executing on a single host computer that performs the operations.”  Regarding the remaining limitation the operations that are being performed, Rajan still teaches the operations that are being performed.  As can be seen, Rajan discloses in paragraph  [0007] identifying, for the data message, a service chain comprising a plurality of services to perform on the data message  when disclosing that a couple services being identified in data communication services having a service function chain for processing  data packets (for example,  a filter service and a translation filter service); a function chain is disclosed being used for filtering and translating the filter service. In order to filtered a service, the service has to be identified as a service to be filtered. In addition, Rajan discloses  in paragraph [0026] forwarding the data message to a service forwarding element to forward the data message through the service containers identified for the identified service chain  when disclosing that data packets being forwarded to next –hop network function and SFC ID (Service function Chain Identifier) by using data forwarder 140 (Rajan, [0026]); where the next hop network function is equated to a container (see [0030] where a virtual network function is disclosed being executed through a virtual machine or a container); as can be seen, packets is being forwarded to virtual machine or container in a virtual network. The data packet is equated to data message. But because Rajan does not disclose the identifying and the forwarding being performed by a single service forwarding another prior is cited.

B,  Applicant argues explicitly that:    

      " the cited reference does not disclose or suggest identifying at least one particular service node for at least one particular service by performing a load balancing operation to select the particular service node from a set of two or more candidate service nodes for the particular service. Because the Office Action rejects claim 21 under the same rationale as claim 1, the Office Action fails to reject this limitation of the claim. Nowhere in any of the Office Action does it address that, at the service classifier, at least one service node is selected by performing a load balancing operation to select a service node from two or more candidate service nodes. Furthermore, Rajan provides no discussion regarding performing a load balancing operation, at its discloses data classifiers or data forwarders, in order to select a particular service node for a particular service of a service chain"  as recited in claim 21 (Remarks, page 11).

In response to B, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion  a secondary reference, FU discloses in paragraphs [0163]-[0164]  performing a load balancing operation, at its discloses data classifiers or data forwarders, in order to select a particular service node for a particular service of a service chain when disclosing load balancing service selecting containers based on resources and performance ( a container selected based on resources and performance is equated to a particular selected container). As can be seen a selection of a container is being performed by using a load balancing service. In addition,  the Examiner  is pointing out that the amended limitation of claim 21 was previously claimed in claim 2.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 
 
 4a. Claims 1, 10-11, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (hereinafter “Rajan”) (US 2018/0159801 A1)  in  view of Droux  et al. (hereinafter “Droux”) (US 7,499,463 B1).   

Regarding claim 1, Rajan discloses  a method of performing services on a data message, the method comprising: 

      identifying, for the data message, a service chain comprising a plurality of services to perform on the data message (a couple services being identified in data communication services having a service function chain for processing  data packets(for example,  a filter service and a translation filter service)(Rajan, [0007])); 
and 
        forwarding the data message to a service forwarding element to forward the data message through the service containers identified for the identified service chain (data packets being forwarded to next –hop network function and SFC ID (Service function Chain Identifier) by using data forwarder 140 (Rajan, [0026]); where the next hop network function is equated to a container (see [0030] where a virtual network function is disclosed being executed through a virtual machine or a container).  

        Rajan  does not disclose  at a service classifier executing with a plurality of service containers on a host computer: identifying, for each service in the identified service chain, a service container executing on the host computer for performing the service.

        Droux discloses  at a service classifier executing with a plurality of service containers on a host computer (a classifier is disclosed performing  classifying of services  for containers at a host computer  (Droux, column 5, lines 20-40 ; Fig.1B)): identifying, for each service in the identified service chain (a determination is made about which container to forward a packet for service (Droux, column 5, lines 20-40)), a service container executing on the host computer for performing the service (classification of data packet being performed at host for containers (Droux, column 5, lines 20-40 ; Fig.1B)).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Droux’s teachings with Rajan’s teachings. One skilled in the art would be motivated to combine them in order to process various packets at various containers located on a single host for making communications of packets  between the containers faster by having the containers located in a single host.

Regarding claim 10, Rajan and Droux disclose the method of claim 1, in addition, Rajan discloses wherein the matching service-chain identifying rule identifies a service-container selector for each service identified by the service-chain identifying rule ( data forwarded 140 is selecting, based on forwarding rule having a SFC ID that can be modified, a network function 152  among a set of network functions ( network function 151 and network function 152) (Rajan,[0032]; [0035]; Fig.3); forwarding rule having a SFC ID is equated matching service-chain identifying rules because it uses its forwarding rules with a forwarding selector to select network function ( network function in a container (see [0030]); and identifying a service container for each service in the identified service chain comprises directing the service-container selector to select a particular service container from a set of two or more candidate service containers for the service ( data forwarded 140 is selecting a selected network function 152  among a set of network functions ( network function 151 and network function 152)(Rajan, [0035]; Fig.3)). 

Regarding claim 11, Rajan and Droux disclose  a non-transitory machine readable medium storing a service-classification program for execution by at least one processing unit (a memory that stores machine-readable   program instructions that are executed by a processing circuitry  (Rajan, [0064])); in addition, claim 11 is substantially similar to claim 1, thus the same rationale applies. 
 
  Regarding claim 20, claim 20 is substantially similar to claim 10, thus the same rationale applies. 

Regarding claim 22, Rajan and Droux disclose  the method of claim 1.

        Rajan  does not disclose   wherein the service classifier is implemented by a software forwarding element executing on the host computer.  

         Droux discloses  wherein the service classifier is implemented by a software forwarding element executing on the host computer (a classifier is disclosed performing  classifying of services  for containers at a host computer  using a virtual NIC for forwarding  (Droux, column 5, lines 20-40 ; Fig.1B)).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Droux’s teachings with Rajan’s teachings. One skilled in the art would be motivated to combine them in order to process various packets at various containers located on a single host for making communications of packets  between the containers faster by having the containers located in a single host.

Regarding claim 23, Rajan and Droux disclose   the method of claim 1.

         Rajan  does not disclose  wherein the service classifier is implemented by an interface of a software forwarding element executing on the host computer, said SFE interface associated with a network interface controller of the host computer.   

         Droux discloses  wherein the service classifier is implemented by an interface of a software forwarding element executing on the host computer, said SFE interface associated with a network interface controller of the host computer (a classifier is disclosed performing  classifying of services  for containers at a host computer using a virtual NIC for forwarding associated to an interface controller (Droux, column 5, lines 20-40 ; Fig.1B)).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Droux’s teachings with Rajan’s teachings. One skilled in the art would be motivated to combine them in order to process various packets at various containers located on a single host with a SFE interface for making communications of packets  between the containers faster by having the containers located in a single host with a SFE interface.

 4a. Claims 2-4, 6, 12-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in  view of  Droux  as applied to claims 1, 10-11, 20, and 22-23   above, and further in view of FU  et al. (hereinafter “FU”) (US 2017/0257432 A1).    

Regarding claim 2, Rajan and Droux disclose the method of claim 1. 

       Rajan  in view of Droux do not disclose wherein identifying a service container for each service in the identified service chain comprises performing at least one load balancing operation to select a particular service container from a set of two or more candidate service containers for at least one particular service.

         FU discloses wherein identifying a service container for each service in the identified service chain comprises performing at least one load balancing operation to select a particular service container from a set of two or more candidate service containers for at least one particular service (FU discloses load balancing service selecting containers based on resources and performance ( a container selected based on resources and performance is equated to a particular selected container)  (FU, [0163]-[0164])).  

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FU’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to deploy application on containers efficiently by using a load balancing service that selects a container that can process an application efficiently.

Regarding claim 3, Rajan, Droux, and FU disclose the method of claim 2. 

       Rajan  in view of Droux do not disclose wherein performing the load balancing operation comprises directing a load balancer that is specified for the particular service to select a container from the set of candidate service containers for the particular service. 

         FU discloses wherein performing the load balancing operation comprises directing a load balancer that is specified for the particular service to select a container from the set of candidate service containers for the particular service (FU discloses load balancing service selecting containers that can performed a service based on a command ( a container selected based on resources and performance is equated to a particular selected container) (FU, [0163]-[0164])).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FU’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to deploy application on containers efficiently by using a load balancing service that selects a container that can process an application efficiently by using a user command entered for deploying the application.

Regarding claim 4, Rajan, Droux, and FU disclose the method of claim 2.

       Rajan  in view of Droux do not disclose wherein performing the load balancing operation comprises using statistics regarding data messages processed by each container in the container set to select one particular container from the set of containers for the data message.

         FU discloses wherein performing the load balancing operation comprises using statistics regarding data messages processed by each container in the container set to select one particular container from the set of containers for the data message (FU discloses load balancing service selecting containers that can performed a service  based on an application runtime statistics (FU, [0163] and [0164)).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FU’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to deploy application on containers efficiently by using a load balancing service that selects a container that can process an application efficiently by using  the application runtime statistics on the container.

Regarding claim 6, Rajan and Droux disclose the method of claim 1.

       Rajan  in view of Droux do not disclose wherein a group of service containers execute above an operating system of the host computer; the operating system (OS) comprises an OS namespace used for performing match-action forwarding operations; each service container comprises a container namespace;  and the service forwarding element is implemented by configuring a virtual interface endpoint in the OS namespace for each service container in the group and by configuring a virtual interface endpoint in the container namespace of each service container

          FU discloses wherein a group of service containers execute above an operating system of the host computer; the operating system (OS) comprises an OS namespace used for performing match-action forwarding operations (FU discloses  domain names assigned to containers  being used for facilitating access of application containers (FU, [0050])); 
each service container comprises a container namespace (FU discloses  domain names assigned to containers  (by assigning domain names to containers each container has one domain name (FU, [0050]));  and the service forwarding element is implemented by configuring a virtual interface endpoint in the OS namespace for each service container in the group  container (FU discloses VM between the containers and the OS  where each container has a VM between a corresponding OS (FU, [0046])) and by configuring a virtual interface endpoint in the container namespace of each service container (FU discloses container-cluster specific plugin to interface with CaaS endpoint based on service  for deploying container-based applications with VMs (FU, [0115])).     

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FU’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to deploy application on containers efficiently by using a load balancing service that selects a container that can process an application efficiently by using a user command entered for deploying the application.  

Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 21, Rajan  discloses a method of performing services on a data message, the method comprising: 

identifying, for the data message, a service chain comprising a plurality of services to perform on the data message (a couple services being identified in data communication services having a service function chain for processing  data packets  (for example,  a filter service and a translation filter service)(Rajan, [0007]));,  forwarding the data message to a service node identified for a first service in the identified service chain (data packets being forwarded to next –hop network function and SFC ID (Service function Chain Identifier) by using data forwarder 140 (Rajan, [0026]); where the next hop network function is equated to a container (see [0030] where a virtual network function is disclosed being executed through a virtual machine or a container).  

           Rajan  does not disclose  at a service classifier, identifying, for each service, a service node for performing each service in the identified service chain. 

           Droux discloses   at a service classifier, identifying, for each service (a classifier is disclosed performing  classifying of services  (Droux, column 5, lines 20-40 ; Fig.1B)), a service node for performing each service in the identified service chain (a determination is made about which container to forward a packet for service (Droux, column 5, lines 20-40)). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Droux’s teachings with Rajan’s teachings. One skilled in the art would be motivated to combine them in order to process various packets at various containers located on a single host for making communications of packets  between the containers faster by having the containers located in a single host.

       Rajan  in view of Droux do not disclose wherein the identifying at least one particular service node for at least one particular service comprises performing a load balancing operation to select the particular service node from a set of two or more candidate service nodes for the particular service. 

         FU discloses wherein the identifying at least one particular service node for at least one particular service comprises performing a load balancing operation to select the particular service node from a set of two or more candidate service nodes for the particular service (FU discloses load balancing service selecting containers based on resources and performance ( a container selected based on resources and performance is equated to a particular selected container)  (FU, [0163]-[0164])).  

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FU’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to deploy application on containers efficiently by using a load balancing service that selects a container that can process an application efficiently.

4b. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rajan in  view of  Droux  as applied to claims 11, 10-11, 20, and 22-23 above, and further in  view of Jain  et al. (hereinafter “Jain”) (US 10/397,275 B2).    

Regarding claim 5, Rajan and Droux disclose the method of claim 1, wherein the data message is a first data message, the method further comprising: associating the first data message with a service path identifier that identifies the containers selected for implementing the identified service chain for the first data message ( data forwarded 140 is selecting a selected network function 152  among a set of network functions ( network function 151 and network function 152) using VLAN ID that transfer any data to forwarder (by using VLAND ID for transferring a data packet to another forwarder a path having an ID that has also  been identifier)(Rajan, [0035];[0048] Fig.3)).

       Rajan  in view of Droux do not disclose providing the service path identifier to the service forwarding element to provide to another service classifier to use to select the service path for a second data message that is sent in response to the first data message.

           Jain discloses providing the service path identifier to the service forwarding element to provide to another service classifier to use to select the service path for a second data message that is sent in response to the first data message (Jain discloses response to data message that was sent using a first tunnel having a first service is sent back using a second tunnel having another service as a response data message back (where a particular home computer is the forwarding element and the service-action performing the response back has an identifier that identifier the service that forward the response to the host computer ) (Jain, Claim 1)).  

           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to provide efficiently a response to confirm that a data message was received by using a different tunnel than the first tunnel.

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

4c. Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in  view of  Droux  as applied to claims 1, 10-11, 20, and 22-23 above, and further   in  view of SCHUM JR.  et al. (hereinafter “SCHUM”) (US 2014/0029447 A1).   

Regarding claim 7, Rajan and Droux disclose the method of claim 6.

       Rajan  in view of Droux do not disclose wherein at least a set of the match-action forwarding operations comprise (i) matching classification operations that compare layer 2 destination network address of the data message and layer 3 source or destination network address of the data message with selection criteria of forwarding rules, and (ii) action operations that modify the layer 2 destination network address of the data message.     

       SCHUM discloses wherein at least a set of the match-action forwarding operations comprise (i) compare layer 2 destination network address of the data message and layer 3 source or destination network address of the data message with selection criteria of forwarding rules (SCHUM discloses layer of destination device being forwarded based on selected forwarding rule (SCHUM, [0037])), and (ii) action operations that modify the layer 2 destination network address of the data message (SCHUM discloses expecting destination address being changed using forwarding table (SCHUM, [0048])).       

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SCHUM’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to forward operations efficiently by using selected forwarding rule that allows to forward a data message to correct destination address by using selected forwarding rule .

Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 

4d. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in  view of  Droux  as applied to claims 1, 10-11, and 201, 10-11, 20, and 22-23 above, and further in view of Tubaltsev  et al. (hereinafter “Tubaltsev”) (US 2015/0263946 A1).    

Regarding claim 8, Rajan and Droux disclose the method of claim 6. 

       Rajan  in view of Droux do not disclose wherein the operating system is a Linux operating system and the namespace of the Linux operating system performs bridging forwarding operations.
   
         Tubaltsev discloses wherein the operating system is a Linux operating system (Tubaltsev discloses Linux operating system being used (Tubaltsev, [0126])) and the namespace of the Linux operating system performs bridging forwarding operations (Tubaltsev discloses namespace of a Linux operating system being used to forward packet where interfaces interface with two bridges that interface two namespaces with operating system (Tubaltsev, [0120])).    

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Tubaltsev’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to forward operations efficiently by using two bridges that separate namespace representing services  with a Linux operating system and forward packet to the proper service by using the bridges having interfaces to forward the packet efficiently.

Regarding claim 18, claim 18 is substantially similar to claim 8, thus the same rationale applies. 

4e. Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in  view of  Droux  as applied to claims 1, 10-11, 20, and 22-23 above, and further in view of Kaempfer  et al. (hereinafter “Kaempfer”) (US 2016/0212048 A1).   

Regarding claim 9, Rajan and Droux disclose the method of claim 1. 

       Rajan  in view of Droux do not disclose wherein identifying a service chain comprises comparing a set of attributes associated with the data message with at least one selection criteria of at least one service-chain identifying rule to identify a service-chain identifying rule that matches the data message and specifies a service chain for the matching data message.  

         Kaempfer discloses wherein identifying a service chain comprises comparing a set of attributes associated with the data message with at least one selection criteria of at least one service-chain identifying rule to identify a service-chain identifying rule that matches the data message ( a service chain being identified by using the address of a packets and by using selecting rule that matches the packet address (based on [0038] of the specification  an attribute of a data message can be the address in the header of the message) (Kaempfer, [0047]-[0048])) and specifies a service chain for the matching data message (a service chain being specified by using the selecting rule that match the data packet (Kaempfer, [0047])).  

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kaempfer’s teachings with Rajan’s teachings in view of Droux’s teachings. One skilled in the art would be motivated to combine them in order to select a service chain efficiently by using a selection rule that matches the header of the packet addressed to the specified service chain. 

Regarding claim 19, claim 19 is substantially similar to claim 9, thus the same rationale applies. 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455